IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-30145


DAVID MARTIN,

                                     Plaintiff-Appellant
                                     Cross-Appellee,

versus

PRIDE OFFSHORE COMPANY, INC.,
ET AL, FREEPORT MCMORAN RESOURCE
PARTNERS, LIMITED PARTNERSHIP,

                                     Defendant-Appellee
                                     Cross-Appellant.

                        ---------------------

            Appeal from the United States District Court
                for the Eastern District of Louisiana
                             (97-CV-3754)
                        ---------------------

                         September 30, 1999

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     David Martin sued the owner of an offshore oil platform,

Freeport McMoran Research Partners (“Freeport”), alleging

negligence and vicarious liability for injuries he sustained

while an employee of the independent drilling contractor hired by

Freeport.   The district court granted summary judgment for

Freeport.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Having reviewed the parties’ briefs, the district court’s

opinion, and pertinent sections of the record, the Court agrees

that no genuine issue of material fact exists.   This Court

therefore affirms for essentially the same reasons articulated by

the district court.   In light of this disposition, it is

unnecessary to review Freeport’s cross-appeal.

     AFFIRMED.